


EXHIBIT 10.1
DELPHI AUTOMOTIVE PLC
LONG TERM INCENTIVE PLAN
 


Non-Employee Director RSU Award Agreement


You have been granted a Restricted Stock Unit (“RSU”) award (this “Award”) on
the following terms and subject to the provisions of Attachment A and the Delphi
Automotive PLC Long Term Incentive Plan (the “Plan”). Unless defined in this
Award agreement (including Attachment A, this “Agreement”), capitalized terms
will have the meanings assigned to them in the Plan. In the event of a conflict
among the provisions of the Plan, this Agreement and any descriptive materials
provided to you, the provisions of the Plan will prevail.


Participant
[Full name]


Number of Shares Underlying Award




[•] Shares (the “RSU Shares”)


Grant Date


, 20XX
Vesting
Subject to Section 2, the RSU Shares shall vest on                       ,
20XX (the “Scheduled Vesting Date”).




1

--------------------------------------------------------------------------------




Attachment A


Non-Employee Director RSU Award Agreement
Terms and Conditions
 
Grant to: [Full name]


Section 1. Grant of Award. Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants this Award to the Participant on the
Grant Date on the terms set forth on the cover page of this Agreement, as more
fully described in this Attachment A. This Award is granted under the Plan,
which is incorporated herein by this reference and made a part of this
Agreement.


Section 2. Timing of Vesting and Delivery.


(a)     Scheduled Vesting. Subject to this Section 2, the RSU Shares shall vest
on the Scheduled Vesting Date.
(b)    Terminations of Service.


(i)    If the Participant’s service with the Board terminates prior to the
Scheduled Vesting Date as a result of a removal from office pursuant to Article
24.1.5 of the Delphi Automotive PLC Memorandum and Articles of Association, the
Participant shall forfeit the Award.


(ii)     If the Participant’s service with the Board terminates prior to the
Scheduled Vesting Date for any reason other than as described in clause (i)
above, a pro rata portion of the RSU Shares shall vest on the date of such
termination and the portion of the RSU Shares that does not vest on the date of
such termination shall be forfeited without any payment to the Participant. The
pro rata portion of the RSU Shares that vests upon the Participant’s termination
of service pursuant to this clause (ii) shall equal (A) the total number of RSU
Shares underlying the Award, multiplied by (B) a fraction, the numerator of
which shall be the number of days between the Grant Date and the termination
date (counting both the Grant Date and the termination date) and the denominator
of which shall be the number of days between the Grant Date and the Scheduled
Vesting Date (counting both the Grant Date and the Scheduled Vesting Date).


(c)    Change in Control. Upon a Change in Control prior to the Scheduled
Vesting Date, the RSU Shares shall vest in full.


(d)    Delivery of Shares. The Company shall deliver the RSU Shares to the
Participant on or as soon as practicable following the date on which the RSU
Shares vest.

2

--------------------------------------------------------------------------------






Section 3. Dividend Equivalents. If a dividend is paid on Shares during the
period commencing on the Grant Date and ending on the date on which the RSU
Shares are delivered to the Participant, the Participant shall be eligible to
receive an amount equal to the amount of the dividend that the Participant would
have received had the RSU Shares been delivered to the Participant as of the
time at which such dividend is paid; which amount shall be calculated and
reinvested in Shares as of the time at which such dividend is paid. No such
amount shall be payable with respect to any RSU Shares that are forfeited
pursuant to Section 2(b). Such amount shall be paid to the Participant on the
date on which the RSU Shares are delivered to the Participant in and shall be
paid in Shares; provided that the Committee retains the discretion to pay such
amount in cash rather than Shares in the event that an insufficient number of
Shares are authorized and available for issuance under the Plan.. Any Shares
that the Participant is eligible to receive pursuant to this Section 3 are
referred to herein as “Dividend Shares.”


Section 4. Additional Terms and Conditions.


(a)    Issuance of Shares. Upon delivery of the RSU Shares and, if applicable,
any Dividend Shares, such Shares shall be evidenced by book-entry registration;
provided, however, that the Committee may determine that such Shares shall be
evidenced in such other manner as it deems appropriate, including the issuance
of a share certificate or certificates. Any such fractional Shares shall be
rounded using conventional rounding methods.


(b)    Voting Rights. The Participant shall not have voting rights with respect
to the RSU Shares or, if applicable, any Dividend Shares unless and until such
Shares are delivered to the Participant.
(c)     Transferability. Unless and until the RSU Shares and, if applicable, any
Dividend Shares are delivered to the Participant, such Shares shall not be
assigned, sold, transferred or otherwise be subject to alienation by the
Participant.
Section 5. Miscellaneous Provisions.


(a)     Notices. All notices, requests and other communications under this
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:


if to the Company, to:


Delphi Automotive PLC
5725 Delphi Drive

3

--------------------------------------------------------------------------------




Troy, MI 48098
Attention: David M. Sherbin
Facsimile: (248) 813-2491


if to the Participant, to the address that the Participant most recently
provided to the Company,


or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.


(b)     Entire Agreement. This Agreement, the Plan, and any other agreements
referred to herein and therein and any attachments referred to herein or
therein, constitute the entire agreement and understanding between the parties
in respect of the subject matter hereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, between the parties
with respect to the subject matter hereof.


(c)     Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Committee may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.


(d)     Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.


(e)     Successors and Assigns; No Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Agreement, expressed or implied, is intended
to confer on anyone other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.



4

--------------------------------------------------------------------------------




(f)     Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


(g)     Participant Undertaking. By accepting this Award, the Participant agrees
to take whatever additional action and execute whatever additional documents the
Company may deem necessary or advisable to carry out or give effect to any of
the obligations or restrictions imposed on the Participant pursuant to the
provisions of this Agreement.


(h)     Plan. The Participant acknowledges and understands that material
definitions and provisions concerning this Award and the Participant’s rights
and obligations with respect thereto are set forth in the Plan. The Participant
has read carefully, and understands, the provisions of the Plan.


(i)    Risk Statement. The Participant acknowledges and accepts that the future
value of the Shares is unknown and cannot be predicted with certainty and that
the value the Award at the time when the RSU Shares are delivered may be less
than the value of the Award on the Grant Date. The Participant understands that
if he or she is in any doubt as to whether he or she should accept this Award,
the Participant should obtain independent advice.


(j)    Governing Law. The Agreement shall be governed by the laws of the State
of New York, without application of the conflicts of law principles thereof.
    
(k)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.  


DELPHI AUTOMOTIVE PLC
By:
 
 
Name:
 
 
Title:
 





PARTICIPANT
 
 
 
Name:
 



 



6